DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	Claim 31 is objected to because of the following informalities (or insufficient antecedent basis):  The limitation of “a third laser stripe of the epitaxial wafer; and a fourth laser stripe of the epitaxial wafer” in lines 3-4 should be replaced by “a third laser stripe [[of]] on the epitaxial wafer; and a fourth laser stripe [[of]] on the epitaxial wafer”.
Claim 32 is objected to because of the following informalities (or insufficient antecedent basis):  The limitation of “wherein the fourth sub-region has a same seventh band structure as the epitaxial wafer” in lines 1-2 should be replaced by “wherein the fourth sub-region has same as a seventh band structure of the epitaxial wafer”.
Claim 33 is objected to because of the following informalities (or insufficient antecedent basis):  The limitation of “wherein the seventh facet and the eighth facet have the same seventh band structure as the epitaxial wafer” in lines 1-2 should be replaced by “wherein the seventh facet and the eighth facet have same as a seventh band structure of the epitaxial wafer”.
  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. 	Claims 21-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 21 of U.S. Patent No. 11,158,996. Although the conflicting claims are not identical, they are not patentably distinct from each other because 
The limitations of “a third sub-region, a fourth sub-region, and band structures” of laser stripes appears to offer no advantage over the prior art's limitations of “one or more first sub-regions, one or more second sub-regions, a first transition energy, and  a second transition energy” of laser stripes; it makes no difference in performance which arrangement is employed.
 


Patent
11,158,996
Instant Application
17/478,670
1. A laser chip comprising: a plurality of laser stripes including at least one laser stripe, the at least one laser stripe including: one or more first sub-regions along an active region of the at least one laser stripe, the one or more first sub-regions including a first transition energy, and one or more second sub-regions along the active region, the one or more second sub-regions including a second transition energy, wherein the second transition energy is different from the first transition energy, wherein the one or more first sub-regions include an epitaxial wafer, and the one or more second sub-regions include the epitaxial wafer.

3. The laser chip of claim 1, wherein the one or more first sub-regions are located proximate to facets of the at least one laser stripe, and the one or more second sub-regions are located proximate to a gain region of the at least one laser stripe.
4. The laser chip of claim 3, wherein the plurality of laser stripes includes another laser stripe, wherein the second transition energy of the one or more second sub-regions of the another laser stripe is same as the first transition energy of the one or more first sub-regions of the at least one laser stripe.

21. A laser chip comprising: a first laser stripe including: a first sub-region of the first laser stripe; and a second sub-region of the first laser stripe, wherein a band structure of the first sub-region is different than a band structure of the second sub-region; and a second laser stripe including: a third sub-region along an active region of the second laser stripe; and a fourth sub-region along the active region of the second laser stripe, wherein a band structure of the third sub-region is different than a band structure of the fourth sub-region wherein at least two of the first sub-region, the second sub-region, the third sub-region, or the fourth sub-region are configured with the same band structure.
1. A laser chip comprising: a plurality of laser stripes including at least one laser stripe, the at least one laser stripe including: one or more first sub-regions along an active region of the at least one laser stripe, the one or more first sub-regions including a first transition energy, and one or more second sub-regions along the active region, the one or more second sub-regions including a second transition energy, wherein the second transition energy is different from the first transition energy, wherein the one or more first sub-regions include an epitaxial wafer, and the one or more second sub-regions include the epitaxial wafer.

3. The laser chip of claim 1, wherein the one or more first sub-regions are located proximate to facets of the at least one laser stripe, and the one or more second sub-regions are located proximate to a gain region of the at least one laser stripe.
4. The laser chip of claim 3, wherein the plurality of laser stripes includes another laser stripe, wherein the second transition energy of the one or more second sub-regions of the another laser stripe is same as the first transition energy of the one or more first sub-regions of the at least one laser stripe
29.  A laser chip, comprising: an epitaxial wafer; a first laser stripe on the epitaxial wafer, including: a first facet at a first end of the first laser stripe and having a first band structure; a second facet at a second end of the first laser stripe and having the first band structure; a first sub-region located between the first and second facet and having a second band structure a second laser stripe on the epitaxial wafer, including: a third facet at a first end of the second laser stripe and having a third band structure; a fourth facet at a second end of the second laser stripe and having the third band structure; a second sub-region located between the third and fourth facet and having a fourth band structure, wherein: the first laser stripe emits light at a first wavelength; and the second laser stripe emits light at a second wavelength.


Regarding claims 22- 28 and 30-36, depending claims 22-28 and 30-36 are rejected for the same reasons applied to independent claims since the limitations of depending claims 22-28 and 30-36 are in the limitations of claims 1- 21 of U.S. Patent No. 11,158,996. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Claim Rejections - 35 USC § 112(a)
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. 	Claim 37 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. The subject matter of “forming a first laser stripe, including: a first intermixed sub-region; and a second intermixed sub-region; forming a second laser stripe, including: a third intermixed sub-region; and a fourth intermixed sub-region, wherein: the first intermixed sub-region is generated at a different time than the second intermixed sub-region; the third intermixed sub-region is generated at a different time than the fourth intermixed sub-region; and the fourth intermixed sub-region is generated at the same time as the first intermixed sub-region” is not properly described in the application as filed. 
Any claim (Claim 38-40) not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828